EXHIBIT 10.11




Vectren Corporation
Severance Plan for Executive Officers
1.General Information.
(a)Vectren Corporation (the “Company”) hereby establishes the Vectren
Corporation Severance Plan for Executive Officers (this “Plan”), as set forth in
this document.
(b)This Plan is designed to provide financial protection in the event of
termination of key executives of the Company and its Subsidiaries who are
expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.
(c)This Plan shall commence on December 31, 2011 (the “Commencement Date”) and
shall continue in effect until terminated by the Committee. This Plan may be
amended or modified in any respect, and may be terminated, in any such case by
the Committee at any time and from time to time and in the sole discretion of
the Committee; provided, each Participant is notified of such amendment,
modification or termination and such amendment, modification or termination
shall not be effective until one year after such notice is provided to each
Participant. Notwithstanding the foregoing, the Committee may amend or modify
this Plan, without notice and with immediate effect, if the amendment or
modification (i) does not materially impair the rights of the Participant, or
(ii) is a result of a material change in market conditions with respect to the
benefits to be provided pursuant to this Plan as documented by an independent
consultant retained by the Committee even if such change impairs the rights of
any Participant.
(d)The Company and each Subsidiary of the Company that has adopted this Plan as
a participating employer are set forth on Exhibit B attached hereto and made a
part hereof (each, a “Participating Employer”). The name of the Participating
Employer with whom each Participant is employed shall be set forth next to the
Participant’s name in the column titled “Participating Employer” on Exhibit C
attached hereto and made a part hereof.
2.Definitions. For purposes of this Plan, terms not defined herein have the
meaning ascribed to such terms in Exhibit A attached hereto and made a part
hereof.
3.Eligibility and Commencement of Participation.
(a)Eligibility to participate in this Plan shall be limited to certain key
executives of the Company and its Subsidiaries who (i) are not parties to
individual agreements that provide for severance benefits prior to a change in
control involving the Company or any Subsidiary, and (ii) are designated as
participants on Exhibit C attached hereto and made a part hereof by a duly
adopted resolution of the Committee.
(b)The Committee shall limit the class of persons selected to participate in
this Plan to a “select group of management or highly compensated employees,”
within the meaning of Sections 201, 301 and 401 of ERISA.
(c)A Participant shall cease to be a Participant and shall have no rights
hereunder, without further action, on the earlier of (i) the date that the
Participant suffers a cessation of employment with the Company and its
Subsidiaries unless such Participant is then entitled to a severance benefit as
provided in Section 5, or (ii) the effective date that this Plan is terminated
in accordance with Section 1(c). Notwithstanding anything herein to the
contrary, if a Participant is a party to an agreement that may provide severance
benefits after a change in control involving the Company or any Subsidiary, then
the Participant’s participation in this Plan shall automatically terminate on
the consummation of such change in control of the Company or any Subsidiary.
(d)Participation in this Plan does not alter the status of a Participant as an
at will employee, and nothing in this Plan will reduce or eliminate the right of
the Company and its Subsidiaries to terminate a Participant’s employment at any
time for any reason or no reason. This Plan does not constitute a contract of
employment or impose on the Company or any Subsidiary any obligation to retain
any Participant as an employee, maintain any compensation level, or maintain the
status of any Participant’s employment.
4.Restrictive Covenants. As a condition to participating in this Plan, each
Participant acknowledges and agrees to the following.
(a)Each Participant acknowledges that the successful marketing, development,
sales and distribution of products and rendering of services to the customers of
the Company and its Affiliates require substantial time and expense. Such
efforts generate for the Company and its Affiliates valuable Confidential
Information (as hereinafter defined) which gives the Company and its Affiliates
a business advantage over others who do not have such information. “Confidential
Information” of the Company and its Affiliates includes, but is not limited to,
the following information of the Company and each of its Affiliates: financial
and compensation information, business strategies, plans, trade secret
information, customer records, customer lists, customer data and information,
computer software, business methods, tactics, techniques and processes,
personnel information, marketing information, sales information, pricing
information, cost information,





--------------------------------------------------------------------------------

EXHIBIT 10.11


information pertaining to the Company’s or its Affiliate’s relationships with
business partners, whether or not reduced to writing or other tangible medium of
expression. All Confidential Information obtained by such Participant during the
course of such Participant’s employment with the Company or any Affiliate are
the property of the Company or, as may be applicable, its relevant Affiliate or
their respective customers. No Participant will, at anytime during employment or
thereafter, use or disclose to any person or entity or otherwise exploit any
Confidential Information except (i) during such Participant’s employment as is
appropriate in serving the Company’s or its Affiliate’s customers, (b) when
properly required to do so by law; provided, however, that, Participant shall
give prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment, or (c) with the express
written permission of the Chairperson of the Committee. This Section 4(a) of
this Plan is intended, among other things, to supplement the provisions of the
Indiana Uniform Trade Secrets Act, as amended from time to time, and the duties
each Participant owes to the Company and its Affiliates under the common law,
including, but not limited to, the duty of loyalty.
(b)Each Participant agrees that during such Participant’s employment by the
Company or any Affiliate, such Participant shall not engage, directly or
indirectly, in any activity, employment or business venture, whether or not for
remuneration, that is competitive with the Company’s or any Affiliate’s
business, deprives the Company or any Affiliate of any business opportunity,
conflicts with the Company’s or any Affiliate’s business interests or is
otherwise detrimental to the Company or any Affiliate; provided, however, that
Participant may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934 and only if
Participant is a passive investor.
(c)The Participating Employer and each Participant acknowledges and agrees that
the following limited restrictive covenants are reasonably necessary to protect
the legitimate interests of the Company and its Affiliates, and such limited
restrictive covenants are an essential part of, a condition of and consideration
for participation in this Plan. Therefore, this limited non-solicitation
provision is drafted narrowly so as to safeguard the Company’s and its
Affiliate’s legitimate business interests while not unreasonably interfering
with employee’s ability to obtain other employment. For a period of twelve
months after separation from all Participating Employers (regardless of the
reason for separation), each Participant agrees that he/she shall not (i)
solicit or sell to any customer or prospective customer of the Company or any
Affiliate that such Participant learned of or solicited, serviced, or sold to
during such Participant’s employment with the Participating Employer, (ii)
request or advise any customer of the Company or any Affiliate to withdraw,
curtail, or cease such business with the Company or any Affiliate; (iii)
disclose to any person or entity the identities of any customers of the Company
or any Affiliate, and/or (iv) influence or attempt to influence any employee of
the Company or any Affiliate to separate from the Company or any Affiliate. Each
Participant agrees that the restricted period of time in this Section 4(c) and
will be tolled during any periods of non-compliance by such Participant.
(d)Each Participant agrees that, during employment and thereafter, such
Participant will not make any statements to any person or entity (including,
without limitation, representatives of any press or media or any employee or
customer of the Company or any Affiliate) which is disparaging of the Company or
any Affiliate, or their respective reputation, or the character, competence or
reputation of any officer, director, executive, employee, partner, or agent of
the Company or any Affiliate.
(e)Each Participant recognizes that a breach or threatened breach by such
Participant of this Section 4 will give rise to irreparable injury to the
Company and its Affiliates and that money damages will not be adequate relief
for such injury, and, accordingly, agrees to waive any defense that the Company
or any Affiliate has an adequate remedy of law and further agrees that the
Corporation and each Affiliate shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without (to the extent not prohibited
by law) having to post any bond or other security, to restrain or prohibit such
breach or threatened breach, in addition to any other legal remedies that may be
available, including the recovery of monetary damages from such Participant.
(f)This Section 4 is not intended to limit a Participant’s ability to
communicate directly with the Securities and Exchange Commission (the “SEC”) or
otherwise prevent Participant from participating in any investigation or
proceeding conducted by the SEC.
5.Termination other than for Cause or Resignation for Good Reason. If the
Participating Employer shall terminate the Participant’s employment other than
for Cause, death or Disability, or the Participant shall resign employment with
the Participating Employer for Good Reason, then:
(a)The Participating Employer shall pay to the Participant in a lump sum in cash
within sixty days after the Termination Date the aggregate of the amounts set
forth in clauses (i) and (ii) below:
(i)the Participant’s annual base salary, accrued and unpaid vacation and
unreimbursed expenses through the Termination Date to the extent not theretofore
paid (“Accrued Obligations”);





--------------------------------------------------------------------------------

EXHIBIT 10.11


provided, however, that for purposes of this Section 5, annual base salary shall
mean gross annual base salary and shall include, for example, any elective
salary reductions in effect for the Participant under any tax qualified or non
qualified deferred compensation plan maintained by the Company; and
(ii)the amount equal to the product of the number listed under the column
“Severance Multiple” next to the Participant’s name on Exhibit C (the “Severance
Multiple”), multiplied by the Participant’s annual base salary in effect on the
Termination Date.
(b)The Participating Employer shall pay the Participant the pro‑rated portion
(based on the number of days in the year of termination during which the
Participant was employed) of the annual cash bonus the Participant would have
received for the year of termination had he or she remained employed through the
entire year (based on the actual performance of the Company and/or its
Subsidiary, as applicable, for the year of termination), payable when bonuses
are generally paid to the Participating Employer’s executives for the year of
termination but no later than two and one half months after the end of the year
in which the cash bonus was earned.
(c)The Participating Employer shall pay the Participant in a lump sum in cash
within sixty days after the Termination Date an amount equal to the product of
(i) the Severance Multiple, multiplied by (ii) the actual amount of employer and
employee contributions to the Participating Employer’s medical, prescription and
dental plans in the month immediately prior to the month in which the
Termination Date occurred, multiplied by (iii) 12.
(d)The Participating Employer shall pay the Participant in a lump sum in cash
within sixty days after the Termination Date an amount equal to the product of
(i) the monthly fee of an outplacement service provider identified by the
Participating Employer for the provision of a reasonable amount of outplacement
services for an executive, multiplied by (ii) 6.
6.Termination for Cause, death or Disability or Resignation without Good Reason.
If the Participating Employer shall terminate the Participant’s employment for
Cause, if employment terminates for death or Disability, or if the Participant
shall resign employment with the Participating Employer other than for Good
Reason, then the Participant shall be entitled to only the Accrued Obligations.
7.Process for Good Reason. For the Participant to have the right to resign for
Good Reason, all of the following must timely occur: (a) the Participant must
provide the Participating Employer with notice of the occurrence of any of the
Good Reason events within the ninety day period immediately following the first
occurrence of such event and such notice describes in detail the Good Reason
event and the proposed cure to such event, (b) the Participating Employer must
fail to cure such event with a period of thirty days from the date of receipt of
such notice, and (c) the Notice of Termination is delivered by the Participant
to the Participating Employer within thirty days following the day on which the
thirty day period set forth in the preceding clause (b) expires.
8.Release. Any compensation and benefits to be provided under Sections 5(a)(ii),
5(b), 5(c), and 5(d) hereof shall be provided only if the Participant timely
executes and does not revoke a Release. The Release must be signed by the
Participant or his legal representative, if applicable, and become effective and
irrevocable in accordance with its terms (taking into account any applicable
revocation period set forth therein), no later than the sixtieth day after the
Termination Date. If the Participant fails to execute and furnish the Release,
or if the Release furnished by the Participant has not become effective and
irrevocable in accordance with its terms (taking into account any applicable
revocation period set forth therein) within such sixty day period, the
Participant will not be entitled to any payment or benefit under the Plan other
than the Accrued Obligations.
9.No Mitigation; Clawback. In no event shall the Participant be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Participant under any of the provisions of this Plan and
such amounts shall not be reduced whether or not the Participant obtains other
employment. Notwithstanding anything herein to the contrary, as a condition to
participating in this Plan, each Participant agrees that payments made to such
Participant may be subject to repayment pursuant to one or more clawback or
recoupment policies of the Company or any of its Affiliates as are in effect at
anytime and from time to time.
10.Effect on Other Policies, Agreements and Benefits. Any benefits received by a
Participant pursuant to this Plan shall be in lieu of any severance policy or
severance plan maintained by the Company or its Affiliates (other than a stock
option, restricted stock, share or unit, performance share or unit, supplemental
retirement, deferred compensation or similar plan or agreement which may contain
provisions operative on a termination of the Participant’s employment or may
incidentally refer to accelerated vesting or accelerated payment upon a
termination of employment). Any economic or other benefit to a Participant under
this Plan, other than the Accrued Obligations, will not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit‑sharing, retirement or other benefit or compensation plan maintained by
the Company and its Affiliates, unless provided otherwise in any such plan.





--------------------------------------------------------------------------------

EXHIBIT 10.11


11.Administration. This Plan will be interpreted by the Committee in accordance
with the terms of this Plan and their meanings as intended by the Committee. The
Committee shall have the discretion, in its sole judgment, to (a) make any
findings of fact needed in the administration of this Plan, (b) interpret or
construe ambiguous, unclear or implied (but omitted) terms, (c) establish rules
and regulations for administering this Plan and (d) take such other action as it
deems necessary or appropriate. All actions and all determinations made in good
faith by the Committee shall be final, binding and conclusive upon all persons
claiming any interest in or under this Plan. The Committee may delegate, subject
to such terms as the Committee shall determine, any of its authority hereunder
to such person or persons from time to time as it may designate. In the event of
such delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of this Plan that
have been delegated.
12.Participants Deemed to Accept Plan. By executing any agreement or by
accepting any payment or benefit under this Plan, each Participant and each
person claiming under or through any such Participant shall be conclusively
deemed to have indicated his, her or its acceptance and ratification of, and
consent to, all of the terms and conditions of this Plan and any action taken
under this Plan by the Committee or the Company or its Affiliates, in any case
in accordance with the terms and conditions of this Plan.
13.Successors. This Plan shall be binding upon and inure to the benefit of the
Company, each other Participating Employer and any Participant and their
respective successors, assigns, heirs, personal or legal representatives,
executors, administrators distributees and/or legatees. The rights under this
Plan are personal in nature and no Participant shall, without the consent of the
Company, assign, transfer or delegate any rights or obligations hereunder,
whether by gift, pledge, creation of a security interest or otherwise and, in
the event of any attempted assignment or transfer contrary to this Section 13,
no Participating Employer shall have liability to pay any amount so attempted to
be assigned, transferred or delegated and such shall be void ab initio.
14.Unfunded Plan Status. All severance benefits provided under this Plan shall
constitute an unfunded obligation of the applicable Participating Employer. All
payments pursuant to this Plan shall be made from the general funds of the
applicable Participating Employer and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company or any Affiliate as a result of
participating in this Plan.
15.Withholding. The Participating Employer and any Affiliate shall have the
right to deduct and withhold from any amounts payable under this Plan such
federal, state, local, foreign or other taxes as are required to be withheld
pursuant to any applicable law or regulation.
16.Governing Law. Except to the extent preempted by federal law, the provisions
of this Plan shall be governed and construed in accordance with the laws of the
State of Indiana, without regard to conflict of laws principles thereof.
17.Validity and Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
18.Section 409A.
(a)It is intended that the payments and benefits provided under Section 5 shall
be exempt from the application of the requirements of Section 409A. This Plan
shall be construed, administered and governed in a manner that affects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent. Specifically, any taxable benefits or payments provided under
this Plan are intended to be separate payments that qualify for the “short‑term
deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the separation pay
exceptions to Section 409A, to the maximum extent possible. To the extent that
none of these exceptions (or any other available exception) applies, then
notwithstanding anything contained herein to the contrary, and to the extent
required to comply with Section 409A, if a Participant is a “specified
employee,” as determined under the Company’s policy for identifying specified
employees on his or her Termination Date, then all amounts due under this Plan
that constitute a “deferral of compensation” within the meaning of Section 409A,
that are provided as a result of a separation from service (as defined in
accordance with the default rules under Section 409A), and that would otherwise
be paid or provided during the first six months following the Termination Date,
shall be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
Termination Date) on the first business day that is more than six months after
the date of the Termination Date (or, if the Participant dies during such
six‑month period, on the date of the Participant’s death).
(b)With regard to any provision herein that provides for reimbursement of costs
and expenses or in‑kind benefits, except as permitted by Section 409A: (i) the
right to reimbursement or in‑kind benefits





--------------------------------------------------------------------------------

EXHIBIT 10.11


shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in‑kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in‑kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder. This Section 18(b) shall
be interpreted in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv)(A).
(c)Although the Company will use its reasonable efforts to avoid the imposition
of taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Plan is not warranted or guaranteed. Neither the
Company, its Affiliates nor their respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by a Participant (or any other individual claiming a
benefit through the Participant) as a result of this Plan.
(d)Upon the inclusion of any amount into the Participant’s income as a result of
the failure of this Agreement to comply with the requirements of Section 409A a
distribution not to exceed the amount that shall be included in income shall be
made as soon as is administratively practicable following the discovery of the
failure of the Agreement to comply with Section 409A. This Section 18(d) shall
be interpreted consistent with Treas. Reg. § 1.409A‑3(j)(4)(vii).
19.Notice. For purposes of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when, with respect to any Participating Employer, actually delivered
or mailed by United States registered mail, return receipt requested, postage
pre-paid, addressed to the Chairperson of the Committee at the Company’s
corporate headquarters address, and with respect to a Participant when actually
delivered, emailed or mailed by United States registered mail, return receipt
requested, postage prepaid and addressed to the Participant at the last address
of the Participant on the Company’s books and records.
20.Dispute Resolution. Any dispute arising out of or in any way pertaining to
this Plan or any other agreement or document executed pursuant to or in
connection with this Plan (other than the restrictive covenants contained in any
Release) or the entitlement to severance shall be resolved by binding
arbitration to be held in Evansville, Indiana, in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association, and judgment on the award may be entered in any court having
jurisdiction thereof.
21.Indemnity. Each Participant shall be indemnified by such Participant’s
Participating Employer against claims arising in connection with such
Participant’s status as an employee, officer, director or agent of the Company
or any Affiliate in accordance with the Company’s and the Participating
Employer’s indemnity policies, subject to applicable law.











--------------------------------------------------------------------------------

EXHIBIT 10.11


Exhibit A


Definitions


“Accrued Obligations” has the meaning given that term in Section 5(a)(i) hereof.
“Affiliate” means any company or other entity controlled by, controlling or
under common control with, the Company.
“Cause” means (i) intentional gross misconduct by the Participant damaging in a
material way to the Company or any Affiliate, (ii) the Participant’s commission
of fraud against the Company or any Affiliate, or (iii) the Participant’s public
acts of dishonesty or conviction of a felony.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commencement Date” shall have the meaning set forth in Section 1(c).
“Committee” means the Compensation and Benefits Committee of the Board of
Directors of the Company, or its delegate.
“Company” means Vectren Corporation.
“Disability” shall have the meaning set forth in the Company’s then current long
term disability plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means (a) a material diminution in the Participant’s base
compensation, (b) a material diminution in the Participant’s authority, duties
or responsibilities, (c) a material change in the geographic location of which
the Participant must perform the services, or (d) a material breach by the
Company or, if applicable, the Participating Employer of this Plan.
“Notice of Termination” shall mean a written notice which (a) indicates the
specific termination provision in this Plan relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated, and (c) if the Termination Date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than thirty (30) days after the giving of such notice).
“Participant” means a key executive who meets the eligibility requirements and
other conditions of Section 3 hereof, until such time as the Participant’s
participation ceases in accordance with Section 3(c) hereof.
“Participating Employer” has the meaning ascribed to such term in Section 1(d).
“Release” means the agreement that a Participant must execute in order to
receive any severance benefits under this Plan, which shall be approved by the
Committee and shall contain, among such other terms and conditions determined by
the Committee, typical post separation terms and a general release of all claims
that the Participant may have against the Company and any of its Affiliates
relating to the employment and termination of employment of the Participant. The
Release will also contain an affirmation by the Participant of the restrictive
covenants contained in this Plan and an agreement by the Participant to be bound
by a non-competition covenant during the period of years equal to the Severance
Multiple.
“Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.
“Severance Multiple” has the meaning ascribed to such term in Section 5(a)(ii).
“Subsidiary” means any company or other entity controlled by the Company.
“Termination Date” means the date on which a Participant’s employment with the
Participating Employer ceases.









--------------------------------------------------------------------------------

EXHIBIT 10.11


Exhibit B


Participating Employers




The following are the Participating Employers in the Plan:


1.
Vectren Corporation

2.
Indiana Gas Company, Inc.

3.
Southern Indiana Gas and Electric Company

4.
Vectren Energy Delivery of Ohio, Inc.

5.
Vectren Utility Holdings, Inc.

6.
Vectren Energy Marketing and Services, Inc.












--------------------------------------------------------------------------------

EXHIBIT 10.11


Exhibit C


Participants
Participant Title
Name
Severance Multiple
Participating Employer
Chairman, President and CEO
Carl L. Chapman
2x
Vectren Corporation
EVP, CLO, Corp. Secretary
Ronald E. Christian
1.5x
Vectren Corporation
EVP, CFO
M. Susan Hardwick
1.5x
Vectren Corporation
EVP, Chief Operating Officer
Eric J. Schach
1.5x
Vectren Corporation
SVP, General Counsel, CCO, Asst. Sec.
Robert E. Heidorn
1x
Vectren Corporation
SVP, Utility Operations and President of VUHI
Jon K. Luttrell
1x
Vectren Corporation
VP, Community Sustainability
Jeffrey W. Whiteside
1x
Vectren Corporation
VP, Customer Experience
Daniel C. Bugher
1x
Vectren Utility Holdings, Inc.
VP, Investor Relations and Treasurer
M. Naveed Mughal
1x
Vectren Corporation
VP, Information Technology & CIO
L. Douglas Petitt
1x
Vectren Corporation
VP, Human Resources
Ellis S. Redd
1x
Vectren Corporation
President, Vectren Energy Delivery, South
Brad Ellsworth
1x
Southern Indiana Gas & Electric Company
VP, VUHI, Power Supply
Wayne D. Games
1x
Southern Indiana Gas & Electric Company
VP, Energy Delivery
Lynnae K. Wilson
1x
Vectren Utility Holdings, Inc.
VP, Government Affairs and President Vectren North
Michael F. Roeder
1x
Vectren Corporation
President, Vectren Energy Delivery, Ohio
Colleen M. Ryan
1x
Vectren Energy Delivery of Ohio, Inc.
VP, Planning and Corporate Development
Elizabeth I. Witte
1x
Vectren Corporation
VP, VUHI-Regulatory Affairs
Scott E. Albertson
1x
Vectren Utility Holdings, Inc.
VP, Corporate Audit
Patrick C. Edwards
1x
Vectren Corporation
VP, Marketing and Communications
K. Chase Kelley
1x
Vectren Utility Holdings, Inc.
VP, Environmental Affairs & Corp. Sustainability
Angila M. Retherford
1x
Vectren Corporation
VP, Customer Energy Solutions
Robert C. Sears
1x
Vectren Utility Holdings, Inc.
VP, Controller & Asst. Treasurer
Misty M. Seaton
1x
Vectren Corporation
VP, General Counsel VUHI
P. Jason Stephenson
1x
Vectren Utility Holdings, Inc.
VP, Safety and System Integrity
James M. Francis
1x
Vectren Utility Holdings, Inc.
VP, Performance Mgt. & Sourcing
Karen L. Hamilton
1x
Vectren Corporation












